DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 12, 2019.  Claims 14 – 22 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 – 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. JP2007280251A to ATSUSHI (herein after "Atsushi") in view of U.S. Patent Application Publication No. 2017/0225336 A1 to DEYLE et al. (herein after "Deyle"), and further in view of U.S. Patent Application Publication No. 2017/0349402 A1 to CHAPMAN et al. (herein after "Chapman").

As to Claims 1 – 13, (Canceled)

As to Claim 14, (New) 
Atsushi is considered to disclose a map management device (see Figs. 1, 6, 8, 16, ¶0001 - ¶0002, ¶0007, ¶0022.  See ¶0022.  In particular see Figs. 1, 6, ¶0007, ¶0016, "patrol point and a map and transfers the information to the mobile robot control comprising: 
processing circuitry to generate dynamic map information as map information to be used for controlling an autonomous mobile body with respect to static map information configured in advance with two-dimensional or three-dimensional grids for each floor of a building (see Figs. 6, 8, ¶0001 - ¶0002, mobile robot is autonomous mobile body.  See ¶0007, generation of dynamic map information.  See ¶0022, "the mobile robot... a route is generated across multiple floors (in the example of FIG. 6, the 3rd and 4th floors) by using a divided map in which map information in a building consisting of multiple floors is divided into each floor and an elevator... connection points provided in advance on the divided map are used as the start point or end point of each divided map route. Regarding the elevator... since there is only one elevator node, the elevator node itself is a connection point, a start point, and an end point on the divided map."  See Fig. 6.

    PNG
    media_image1.png
    608
    407
    media_image1.png
    Greyscale

Atsushi describes two-dimensional or three-dimensional grids as floors that are divided up.  Further, one of ordinary skill will recognize that weighted directed graphs, as in Dijkstra’s Algorithm, comprise sets of nodes connected by edges that have numeric weights (movement costs) attached to them.)  Again, Atsushi’s mobile robot based facility patrolling and path planning system teaches the processing circuitry generating dynamic map information.  (See Figs. 1, 6, 8, ¶0001 - ¶0002, ¶0007, ¶0022.  See ¶0022.  In particular see Figs. 1, 6, ¶0007, ¶0016, and ¶0022.)
However Atsushi’s mobile robot based facility patrolling and path planning system, does not teach, or suggest an obstacle being reflected in the dynamic map information on a basis of operation information on a facility obtained from a building facility management device and 
location information on a person obtained from a security camera or a motion detector, 

Therefore, Deyle and Chapman are introduced to combine with Atsushi’s mobile robot based facility patrolling and path planning system to cure the gaps that Atsushi has in disclosing the claimed invention.
In Deyle’s work, he presents a mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. In response to the detected violations, the robot can perform one or more security operations.
Deyle further teaches an obstacle being reflected in the dynamic map information on a basis of operation information on a facility obtained from a building facility management device.  (See Figs. 6, 8, ¶0167, "central system 210 can manage multiple maps for a location… by updating older maps to include the location of objects that newer maps indicated have moved, or by incorporating types of information."  See  ¶0214, "the robot 100 uses a SLAM map to navigate an area (such as the floor of the building represented within the embodiment of FIG. 17), the robot can move within the navigable areas 1702 and avoid the boundary areas to the extent possible, beneficially reducing the likelihood that the robot runs into or otherwise makes contact with an obstacle."  Emphasis added.)


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Atsushi’s mobile robot based facility patrolling and path planning system, with obstacles being reflected on a dynamic map, respective to protective regions, as taught by Deyle’s commercial building integrated mobile robot that interfaces with elevators.  Motivation for combining the above element(s) can include, but are not limited to: facilitating higher accuracy in dynamic map information based upon perceived obstacles; improve estimated time of arrivals to destination nodes or points; and enhancing safety in interactions between the autonomous mobile body and persons and / or property.

Chapman’s work presents a smart elevator control system wherein a proximity environment is established respective to an elevator and detecting a position of a user device within the proximity environment is provided.  Further the system and method determines a source floor and a destination floor respective to the user device and generating an elevator call to the elevator in accordance with the source floor and the destination floor.
In this way the GPS is a "personal locator" that reports a position to the elevator sub-system."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Atsushi’s mobile robot based facility patrolling and path planning system, with the person detection system, as taught by Chapman’s smart elevator control system wherein a proximity environment is established respective to an elevator and detecting a position of a user device within the proximity environment is provided.


As to Claim 15, (New) 
a map management device (see Figs. 1, 6, 8, 16, ¶0001 - ¶0002, ¶0007, and ¶0022.  See ¶0022.  In particular see Figs. 1, 6, ¶0007, and ¶0016, "patrol point and a map and transfers the information to the mobile robot control device 2. The map information is represented by a graph representation consisting of nodes and arcs and edges connecting the nodes... mobile robot control device 2 generates a movement route based on the patrol point and map information from the information of the input device 1, and a movement command for controlling the drive mechanism 5 based on the movement route... mobile robot control device 2 is composed of a route planning unit 6 and an operation control unit 7, and the route planning unit 6 generates a movement route from input information of a patrol point and a map and converts it into a command to operate the mobile robot. Output to the operation control unit 7”) comprising: 
processing circuitry to generate dynamic map information as map information to be used for controlling an autonomous mobile body with respect to static map information configured in advance with two-dimensional or three-dimensional grids for each floor of a building (see Figs. 1, 6, 8, and ¶0001 - ¶0002, mobile robot is autonomous mobile body.  See ¶0007, generation of dynamic map information.  See ¶0022, "the mobile robot... a route is generated across multiple floors (in the example of FIG. 6, the 3rd and 4th floors) by using a divided map in which map information in a building consisting of multiple floors is divided into each floor and an elevator... connection points provided in advance on the divided map are used as the start point or end point of each divided map route. Regarding the elevator... since there 
See Fig. 6.

    PNG
    media_image1.png
    608
    407
    media_image1.png
    Greyscale

Atsushi describes two-dimensional or three-dimensional grids as floors that are divided up.  Further, one of ordinary skill will recognize that weighted directed graphs, as in Dijkstra’s Algorithm, comprise sets of nodes connected by edges that have numeric weights (movement costs) attached to them.)
However Atsushi’s mobile robot based facility patrolling and path planning system, does not teach, or suggest an obstacle being reflected in the dynamic map information on a basis of operation information on a facility obtained from a building facility management device and 
location information on a person obtained from a security camera or a motion detector, 
wherein, in a case where a car of an elevator stops at a specific floor and a door of the elevator is open,
the processing circuitry generates dynamic map information, inside of the car and the floor being integrated in the dynamic map information.
Therefore, Deyle and Chapman are introduced to combine with Atsushi’s mobile robot based facility patrolling and path planning system to cure the gaps that Atsushi has in disclosing the claimed invention.
Deyle teaches an obstacle being reflected in the dynamic map information on a basis of operation information on a facility obtained from a building facility management device.  (See Figs. 6, 8, ¶0167, "central system 210 can manage multiple maps for a location… by updating older maps to include the location of objects that newer maps indicated have moved, or by incorporating types of information."  See ¶0214, "the robot 100 uses a SLAM map to navigate an area (such as the floor of the building represented within the embodiment of FIG. 17), the robot can move within the navigable areas 1702 and avoid the boundary areas to the extent possible, beneficially reducing the likelihood that the robot runs into or otherwise makes contact with an obstacle."  Emphasis added.)


Chapman further teaches location information on a person obtained from a security camera or a motion detector (see Figs. 1 - 2, ¶0017, ¶0028, and ¶0031.  In particular, see ¶0028, "Geofences can be generated and monitored by any detection, communication, and/or location technology, such as global positioning systems ("GPS"), radio frequency identification ("RFID"), near field communication ("NFC"), short wave radio, proximity systems, Bluetooth Low Energy (BLE) beacons, etc." See ¶0031, "GPS that is in communication with the elevator sub-system 106 detects that the first user device 122 has crossed the geo-fence 112 by moving from position A to position B, the elevator sub-system 105 may automatically call the elevator 106 or perform an elevator call to a lobby of the building 102 so that, after a first user who is carrying the first user device 122 has walked through the door 103 to position C, the elevator 106 is waiting for the user. In this way the GPS is a "personal locator" that reports a position to the elevator sub-system."  Emphasis added.)


    PNG
    media_image2.png
    818
    551
    media_image2.png
    Greyscale

In process method Fig. 4, Chapman teaches where user’s device is perceived and detected by building system 510 of Fig. 5, and wherein Step 410, the user’s device 

    PNG
    media_image3.png
    596
    259
    media_image3.png
    Greyscale

See ¶0041, "The elevator sub-system 105 remembers or stores the pre-request call, and later automatically reenters this call in the form of a true call request when the corresponding user device is proximate to the elevator 106 (e.g., within the geo-fence environment). The elevator sub-system 105 then dispatches the elevator 106 to meet the user upon their arrival at the elevator 106, and enters their target call automatically."  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Atsushi’s mobile robot based facility patrolling and path planning system, with the person detection system, as taught by Chapman’s smart elevator control system wherein a proximity environment is established respective to an elevator and detecting a position of a user device within the proximity environment is provided.

As to Claim 17, (New) 
Modified Atsushi substantially discloses the map management device according to claim 14.  (See Figs. 6, 8, ¶0001 - ¶0002, mobile robot is autonomous mobile body.  See ¶0007, generation of dynamic map information.  See ¶0022, "the mobile robot... a route is generated across multiple floors (in the example of FIG. 6, the 3rd and 4th floors) by using a divided map in which map information in a building consisting of multiple floors is divided into each floor and an elevator... connection points provided in advance on the divided map are used as the start point or end point of each divided map route. Regarding the elevator... since there is only one elevator node, the elevator 
However Atsushi’s mobile robot based facility patrolling and path planning system, does not teach, or suggest wherein, in a case where an obstacle is recognized as a specific individual on a floor of the building, 
the processing circuitry generates dynamic map information, 
the individual being distinguished from other obstacles in the dynamic map information.
On the other hand, Chapman’s smart elevator control system wherein a proximity environment is established respective to an elevator and detecting a position of a user device teaches wherein, in a case where an obstacle is recognized as a specific individual on a floor of the building (see Figs. 1 - 5.  In particular, see Figs. 1 - 2 (210), and ¶0037, "at block 210, at least one user device of at least one potential elevator rider is detected within the geo-fence environment (e.g., the user device 122 moves from position A to position Band crosses the geo-fence 112). Next, at block 215, an application localized on the user device 122 can be launched and initialized. This initialization facilitates connecting the potential elevator rider to the intelligent building system 100 ahead of time so that interaction with the elevator sub-system 105 is immediate and the potential elevator rider will not wait on other communication a virtual perimeter that can be dynamically generated around a geographic location and/or be a predefined set of boundaries, as in a radius around an elevator, elevator lobby, and/or elevator bank or as in property and municipal boundaries."  Emphasis added.  See ¶0045, "the proximity system 205 may also be utilized to augment indoor way-finding. As the user devices 122, 124, 126 detect various beacons 307, a map on the user devices 122, 124, 126 can update in real time”), the individual being distinguished from other obstacles in the dynamic map information.  (See Figs. 1 - 2, (210), ¶0037 - ¶0039.  In particular, see Fig. 2.

    PNG
    media_image4.png
    604
    255
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Atsushi’s mobile robot based facility patrolling and path planning system, with the definitive person detection system based upon specific user device having unique ID, as taught by Chapman.  (See Fig. 2, and ¶0039.  In particular, see ¶0039, “Note that based on the user entering the first geo-fence 112, the intelligent building system 100 determines that the elevator user is approaching the elevator 106 from a particular source floor (e.g., via predetermined setting that indicates which floor or in what location of the building 102 the first geo-fence 112 is installed.)  Doing so facilitates a smart elevator control system wherein a proximity environment is established respective to an elevator and detecting a position of a user device within the proximity environment is provided, triggers reliable, and timely calling of elevator services.  The motivation to combine these elements above can include, but is not 

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. JP2007280251A to ATSUSHI (herein after "Atsushi") in view of U.S. Patent Application Publication No. 2017/0225336 A1 to DEYLE et al. (herein after "Deyle"), in view of U.S. Patent Application Publication No. 2017/0349402 A1 to CHAPMAN et al. (herein after "Chapman"), and further in view of U.S. Patent Application Publication No. 2016/0289042 A1 to FANG et al. (herein after "Fang").

As to Claim 16, (New) 
Atsushi is considered to disclose a map management device (see Figs. 1, 6, 8, 16, ¶0001 - ¶0002, ¶0007, and ¶0022.  See ¶0022.  In particular see Figs. 1, 6, and ¶0007, ¶0016, "patrol point and a map and transfers the information to the mobile robot control device 2. The map information is represented by a graph representation consisting of nodes and arcs and edges connecting the nodes... mobile robot control device 2 generates a movement route based on the patrol point and map information from the information of the input device 1, and a movement command for controlling the drive mechanism 5 based on the movement route... mobile robot control device 2 is composed of a route planning unit 6 and an operation control unit 7, and the route planning unit 6 generates a movement route from input information of a patrol point and comprising: 
processing circuitry to generate dynamic map information as map information to be used for controlling an autonomous mobile body with respect to static map information configured in advance with two-dimensional or three-dimensional grids for each floor of a building (see Figs. 1, 6, 8, and ¶0001 - ¶0002, mobile robot is autonomous mobile body.  See ¶0007, generation of dynamic map information.  See ¶0022, "the mobile robot... a route is generated across multiple floors (in the example of FIG. 6, the 3rd and 4th floors) by using a divided map in which map information in a building consisting of multiple floors is divided into each floor and an elevator... connection points provided in advance on the divided map are used as the start point or end point of each divided map route. Regarding the elevator... since there is only one elevator node, the elevator node itself is a connection point, a start point, and an end point on the divided map."  
See Fig. 6.

    PNG
    media_image1.png
    608
    407
    media_image1.png
    Greyscale

Atsushi describes two-dimensional or three-dimensional grids as floors that are divided up.  Further, one of ordinary skill will recognize that weighted directed graphs, as in Dijkstra’s Algorithm, comprise sets of nodes connected by edges that have numeric weights (movement costs) attached to them.)
However Atsushi’s mobile robot based facility patrolling and path planning system, does not teach, or suggest an obstacle being reflected in the dynamic map information on a basis of operation information on a facility obtained from a building facility management device and 
wherein, when an autonomous mobile body exists inside a car of an elevator, 
the processing circuitry updates dynamic map information corresponding to the autonomous mobile body to dynamic map information on a target floor of the car 
in coordination with a start signal of the car of the elevator or a door open and closing signal of the elevator.
Therefore, Deyle, Chapman, and Fang are introduced to combine with Atsushi’s mobile robot based facility patrolling and path planning system to cure the gaps that Atsushi has in disclosing the claimed invention.
Deyle teaches an obstacle being reflected in the dynamic map information on a basis of operation information on a facility obtained from a building facility management device.  (See Figs. 6, 8, ¶0167, "central system 210 can manage multiple maps for a location… by updating older maps to include the location of objects that newer maps indicated have moved, or by incorporating types of information."  See ¶0214, "the robot 100 uses a SLAM map to navigate an area (such as the floor of the building represented within the embodiment of FIG. 17), the robot can move within the navigable areas 1702 and avoid the boundary areas to the extent possible, beneficially reducing the likelihood that the robot runs into or otherwise makes contact with an obstacle."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Atsushi’s mobile robot based facility patrolling and path 

Chapman teaches location information on a person obtained from a security camera or a motion detector (see Figs. 1 - 2, ¶0017, ¶0028, and ¶0031.  In particular, see ¶0028, "Geofences can be generated and monitored by any detection, communication, and/or location technology, such as global positioning systems ("GPS"), radio frequency identification ("RFID"), near field communication ("NFC"), short wave radio, proximity systems, Bluetooth Low Energy (BLE) beacons, etc." See ¶0031, "GPS that is in communication with the elevator sub-system 106 detects that the first user device 122 has crossed the geo-fence 112 by moving from position A to position B, the elevator sub-system 105 may automatically call the elevator 106 or perform an elevator call to a lobby of the building 102 so that, after a first user who is carrying the first user device 122 has walked through the door 103 to position C, the elevator 106 is waiting for the user.  In this way the GPS is a "personal locator" that reports a position to the elevator sub-system."  Emphasis added.)


    PNG
    media_image2.png
    818
    551
    media_image2.png
    Greyscale

In process method Fig. 4, Chapman teaches where user’s device is perceived and detected by building system 510 of Fig. 5, and wherein Step 410, the user’s device 

    PNG
    media_image3.png
    596
    259
    media_image3.png
    Greyscale

See ¶0027, "the intelligent building system may include an elevator sub-system that comprises electromechanical arrangements (e.g., a controller and/or computing device that communicates with at least one motor) that control speed, position, and door operation of an elevator".  See ¶0041, "The elevator sub-system 105 remembers or stores the pre-request call, and later automatically reenters this call in the form of a true 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Atsushi’s mobile robot based facility patrolling and path planning system, with the person detection system, as taught by Chapman’s smart elevator control system wherein a proximity environment is established respective to an elevator and detecting a position of a user device within the proximity environment is provided.

In Fang’s work, he presents a passenger conveyance system includes a depth-sensing sensor for capturing depth map data of objects within a field of view adjacent a passenger conveyance door. A processing module in communication with the depth-sensing sensor to receive the depth map data, the processing module uses the depth map data to track an object and calculate passenger data associated with the tracked object, and a passenger conveyance controller to receive the passenger data from the processing module.
Fang further teaches wherein, when an autonomous mobile body exists inside a car of an elevator (see Figs. 6, and 12 - 13, and ¶0101 - ¶0108.  In particular, see ¶0103, "an elevator dispatching system of the elevator control 32 can assign an elevator car 22... and the elevator door control 78... to accommodate... special loading conditions such as large luggage... service carts, or even an autonomous vehicle.”  

    PNG
    media_image5.png
    267
    354
    media_image5.png
    Greyscale


See ¶0103, ¶0105, and ¶0107, "in response to detection of a passengers desire to summon an elevator car as disclosed herein (step 182), the special loading process 180 will acquire depth map data from the sensor 162 (step 184) 


    PNG
    media_image6.png
    285
    667
    media_image6.png
    Greyscale


and then the depth map 


    PNG
    media_image7.png
    124
    411
    media_image7.png
    Greyscale


data is communicated to the data processing module 166 (step 186). The data processing module 166 then operates to segment foreground objects from the background as disclosed elsewhere herein (step 168). This facilitates focus on foreground objects and removes the background influence."  See also Fig. 15.


    PNG
    media_image8.png
    253
    692
    media_image8.png
    Greyscale

Fang teaches depth map and spatial information from step 154 in combination with special loading process 180 that perceives the spatial perception of autonomous mobile body on a target floor of the car.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Atsushi’s mobile robot based facility patrolling and path planning system, with the internal elevator car detection system of a person and / or object, as taught by Fang’s smart elevator depth sensor based control system. Doing so, facilitates enhanced elevator passenger dispatch and control, where the system uses depth map data to track an object and calculate passenger data associated with the tracked object.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. JP2007280251A to ATSUSHI (herein after "Atsushi") in view of U.S. Patent Application Publication No. 2017/0225336 A1 to DEYLE et al. (herein after "Deyle"), in view of U.S. Patent Application Publication No. 2017/0349402 A1 to CHAPMAN et al. (herein after "Chapman"), and further in view of U.S. Patent Application Publication No. 2018/0151076 A1 to HIROTSU (herein after "Hirotsu").

As to Claim 18, (New) 
Modified Atsushi substantially discloses the map management device according to claim 14.  (See Figs. 6, 8, ¶0001 - ¶0002, mobile robot is autonomous mobile body.  See ¶0007, generation of dynamic map information.  See ¶0022, "the mobile robot... a route is generated across multiple floors (in the example of FIG. 6, the 3rd and 4th floors) by using a divided map in which map information in a building consisting of multiple floors is divided into each floor and an elevator... connection points provided in advance on the divided map are used as the start point or end point of each divided map route. Regarding the elevator... since there is only one elevator node, the elevator node itself is a connection point, a start point, and an end point on the divided map."  Author describes two-dimensional or three-dimensional grids as floors that are divided up.  Further, one of ordinary skill will recognize that weighted directed graphs, as in Dijkstra’s Algorithm, comprise sets of nodes connected by edges that have numeric weights (movement costs) attached to them.)
However Atsushi’s mobile robot based facility patrolling and path planning system, does not teach, or suggest wherein, the processing circuitry updates information on an obstacle more times than updating of static map information in communication with an autonomous mobile body control device controlling an autonomous mobile body.
In Hirotsu’s work, he presents a vehicle travel command generation device that generates, on the basis of an existence probability distribution for a plurality of 
Hirotsu further teaches wherein, the processing circuitry updates information on an obstacle more times than updating of static map information in communication with an autonomous mobile body control device controlling an autonomous mobile body.  (See ¶0007 - ¶0010, a travel control device for autonomous host vehicle is described.  See ¶0037 - ¶0038, "The obstacle prediction section (11) extracts the obstacle information from the dynamic map generated by the dynamic map generation section (10) and predicts an existence probability distribution for obstacles… In a frame of T=0 (s), an initial position of each obstacle is indicated in accordance with information from sensor data. Next, in a frame of T=1 (s), considering speed information from the sensor data and stochastic behaviors, the existence probability distribution moves in a velocity direction and diffuses spatially."  Hirotsu teaches generation of dynamic map information for a vehicle wherein an obstacle exists, being stochastically expressed in the dynamic map information range.  Hirotsu's described vehicle does not preclude autonomous mobile body described the Applicant.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Atsushi’s mobile robot based facility patrolling and path planning system, with the travel command generation system for autonomous mobile bodies respective to a plurality of obstacles, as taught by Hirotsu.  Doing so, facilitates greater collision avoidance between the plurality of obstacles and a host vehicle.

Allowable Subject Matter
Claim 19 - 22 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                       

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661